KUCERA, Judge,
concurring:
While in every respect I concur with, and share, the opinion of the Court, I also hasten to verbalize my innate feelings about the ethical aspects enmeshed in appellant’s contention that he was denied the effective assistance of counsel. Suffice it to say that generally it does not comport with my sense of fairness for an accused to accept the representation and efforts on his behalf of a conscientious and capable lawyer, stand by to abide the outcome, and when he loses, to turn and attack that counsel as incompetent. See State v. Smith, 621 P.2d 697 (1980). Even more disconcerting, however, is the fact that in the case at bar the appellant anchors his claim of inadequacy by his individually-appointed defense counsel to a post-trial affidavit executed by the regularly-appointed defense counsel who (1) represented the appellant at the Article 32 Investigation; (2) participated in planning of the “defense strategy” of the case; and (3) sat at the appellant’s side as the appointed defense counsel throughout the trial. For him to idly sit by during the trial and thereafter throw the “barbs of inadequacy” at his co-counsel’s efforts to represent their client casts a doubt on the regularly-appointed defense counsel’s fitness to continue to represent accused in trials by courts-martial.